

113 S1728 RS: Safeguarding Elections for our Nation's Troops through Reforms and Improvements (SENTRI) Act
U.S. Senate
2013-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 355113th CONGRESS2d SessionS. 1728IN THE SENATE OF THE UNITED STATESNovember 19, 2013Mr. Cornyn (for himself, Mr. Schumer, Mr. Blunt, Mr. Warner, Mr. Wicker, Mr. Brown, Mr. Rubio, Mr. King, Mr. Cochran, Mr. Portman, Mr. Cruz, Mr. Walsh, Ms. Klobuchar, and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationApril 10, 2014Reported by Mr. Schumer, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Uniformed and Overseas Citizens Absentee Voting Act to improve ballot accessibility to
			 uniformed services voters and overseas voters, and for other purposes.1.Short titleThis Act may be cited as the
			 Safeguarding Elections for our Nation's Troops through Reforms and Improvements (SENTRI) Act.IAmendments
			 related to the Uniformed and Overseas Citizens Absentee Voting Act101.Pre-election
			 reporting requirement on transmission of absentee
			 ballots(a)In
			 generalSubsection (c) of
			 section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–1(c)) is amended by striking Not later than 90
			 days and inserting the following:(1)Pre-election
				report on absentee ballots transmitted(A)In generalNot later than 43 days
				before any election for Federal office held in a State, the chief
			 State election official of such State shall submit
				a report to the Attorney General and the Presidential designee, and
			 make that
				report publicly available that same day, confirming—(i)the number of  absentee ballots
				validly requested by absent uniformed services voters and overseas
			 voters whose
				requests were received by the 46th day before the election, and(ii)whether those ballots were timely transmitted.(B)Matters to be includedThe report under subparagraph (A) shall include the following information:(i)Specific information about ballot transmission, including the total numbers of ballot requests
			 received from such voters and ballots transmitted to such voters by the
			 46th day before the election from each unit of local government that will
			 administer the election.(ii)If the chief State election official has incomplete information on any items required to be
			 included in the report, an explanation of what information is incomplete
			 information and efforts made to acquire such information.(C)Requirement to supplement incomplete informationIf the report under subparagraph (A) has incomplete information on any items required to be
			 included in the report,  the chief State election official shall make all
			 reasonable efforts to expeditiously supplement the report with complete
			 information.(D)FormatThe report under subparagraph (A) shall be in a format prescribed by the Attorney General in
			 consultation with the chief State election officials of each State.(2)Post election
				report on number of absentee ballots transmitted and receivedNot
				later than 90
				days.(b)Conforming
			 amendmentThe heading for subsection (c) of section 102 of such
			 Act (42 U.S.C. 1973ff–1(c)) is amended by striking Report on number of absentee ballots transmitted and
			 received and inserting Reports on absentee
			 ballots.102.Transmission
			 requirements; repeal of waiver provision(a)In
			 generalParagraph (8) of
			 section 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act
			 (42
			 U.S.C. 1973ff–1(a)) is amended to read as follows:(8)transmit a
				validly requested absentee ballot to an absent uniformed services
			 voter or
				overseas voter by the date and in the manner determined under
			 subsection
				(g);.(b)Ballot
			 transmission requirements and repeal of waiver
			 provisionSubsection (g) of section 102 of such Act (42 U.S.C.
			 1973ff–1(g)) is amended to read as follows:(g)Ballot
				transmission requirements(1)In
				generalFor purposes of subsection (a)(8), in the case in which a
				valid request for an absentee ballot is received at least 46 days
			 before an
				election for Federal office, the following rules shall apply:(A)Transmission deadlineThe State shall transmit the absentee ballot not later
				than 46 days before the election.(B)Special rules
				in case of failure to transmit on time(i)In
				generalIf the State fails to transmit any absentee ballot by the
				46th day before the election as required by subparagraph (A) and
			 the absent
				uniformed services voter or overseas voter did not request
			 electronic ballot
				transmission pursuant to subsection (f), the State shall transmit
			 such ballot
				by express delivery.(ii)Extended
				failureIf the State fails to transmit any absentee ballot by the
				41st day before the election, in addition to transmitting the
			 ballot as
				provided in clause (i), the State shall—(I)in the case of
				absentee ballots requested by absent uniformed services voters with
			 respect to
				regularly scheduled general elections, notify such voters of the
			 procedures
				established under section 103A for the collection and delivery of
			 marked
				absentee ballots; and(II)in any other
				case, provide for the return of such ballot by express
				delivery.(iii)Cost of express deliveryIn any case in which express delivery is required under this subparagraph, the cost of such express
			 delivery—(I)shall not be paid by the voter, and(II)may be required by the State to be paid by a local jurisdiction if the State determines that
			 election officials in such jurisdiction are responsible for the failure to
			 transmit the ballot by any date required under this paragraph.(iv)EnforcementA
				State’s compliance with this subparagraph does not bar the Attorney
			 General
				from seeking additional remedies necessary to effectuate the
			 purposes of this
				Act.(2)Requests
				received after 46th day before electionFor purposes of
				subsection (a)(8), in the case in which a valid request for an
			 absentee ballot
				is received less than 46 days but not less than 30 days  before an
			 election for Federal office, the State
				shall transmit the absentee ballot not later than 3 business days
			 after such
				request is
				received..103.Technical
			 clarifications to conform to 2009 MOVE Act amendments related to the
			 Federal
			 write-in absentee ballot(a)In
			 generalSection 102(a)(3) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)(3)) is amended by striking
			 general elections and inserting general, special,
			 primary, and runoff elections.(b)Conforming
			 amendmentSection 103 of such Act (42 U.S.C. 1973ff–2) is
			 amended—(1)in subsection
			 (b)(2)(B), by striking general, and(2)in the heading
			 thereof, by striking general.104.Treatment of
			 ballot requests(a)Application of
			 prohibition of refusal of applications on grounds of early submission to
			 overseas votersSection 104
			 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–3)
			 is amended—(1)by inserting or overseas
			 voter after submitted by an absent uniformed services
			 voter; and(2)by striking 
			 members of the uniformed services and inserting absent uniformed services voters or overseas voters.(b)Use of single
			 application for subsequent elections(1)In
			 generalSection 104 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—(A)by striking
			 A State and inserting the following:(a)Prohibition of
				refusal of applications on grounds of early submissionA
				State,
				and(B)by adding at the
			 end the following new subsections:(b)Application
				treated as valid for subsequent elections(1)In
				generalIf a State accepts and processes a request for an
				absentee ballot by an absent uniformed services voter or overseas
			 voter and the
				voter requests that the application be considered an application
			 for an
				absentee ballot for each subsequent election for Federal office
			 held in the
				State through the next regularly scheduled general election for
			 Federal office
				(including any runoff elections which may occur as a result of the
			 outcome of
				such general election) and any special elections for Federal office
			 held in the
				State through the calendar year following such general election,
			 the State
				shall provide an absentee ballot to the voter for each such
			 subsequent
				election.(2)ExceptionsParagraph (1) shall not apply with
				respect to either of the following:(A)Voters changing registrationA voter removed from the list of official eligible voters in accordance with subparagraph (A), (B),
			 or (C) of section 8(a)(3) of the National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg–6(a)).(B)Undeliverable ballotsA voter whose ballot is returned by mail to the State or local election officials as undeliverable
			 or, in the case of a ballot delivered electronically, if the email sent to
			 the voter was undeliverable or rejected due to an invalid email address..(2)Conforming
			 amendmentThe heading of section 104 of such Act is amended by
			 striking Prohibition of
			 refusal of applications on grounds of early submission
			 and inserting Treatment of
			 ballot requests.(3)Revision to
			 postcard form(A)In
			 generalThe Presidential designee shall ensure that the official
			 postcard form prescribed under section 101(b)(2) of the Uniformed and
			 Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(2)) enables a voter
			 using the
			 form to—(i)request an
			 absentee ballot for each election for Federal office held in a State
			 through
			 the next regularly scheduled general election for Federal office
			 (including any
			 runoff elections which may occur as a result of the outcome of such
			 general
			 election) and any special elections for Federal office held in the State
			 through the calendar year following such general election; or(ii)request an
			 absentee ballot for a specific election or elections for Federal office
			 held in
			 a State during the period described in paragraph (1).(B)Presidential
			 designeeFor purposes of this paragraph, the term
			 Presidential designee means the individual designated under
			 section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act
			 (42
			 U.S.C. 1973ff(a)).105.Applicability
			 to Commonwealth of the Northern Mariana IslandsParagraphs (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–6(6)) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.106.Biennial report on the effectiveness of activities of the federal voting assistance
			 program and Comptroller General review(a)In
			 generalSection 105A(b) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–4a(b)) is amended—(1)in the matter
			 preceding paragraph (1)—(A)by striking
			 March 31 of each year and inserting June 30 of each
			 odd-numbered year; and(B)by striking
			 the following information and inserting the following
			 information with respect to the Federal elections held during the 2
			 preceding
			 calendar years;(2)in paragraph (1),
			 by striking separate assessment each place it appears and
			 inserting separate assessment and statistical analysis;
			 and(3)in paragraph (2)—(A)by striking section 1566a in the matter preceding subparagraph (A) and inserting sections 1566a and 1566b;(B)by striking such section each place it appears in subparagraphs (A) and (B) and inserting such sections; and(C)by adding at the end the following new subparagraphs:(C)The number of
				completed official postcard forms prescribed under section
			 101(b)(2) that were
				completed by absent uniformed services members and accepted and
			 transmitted.(D)The number of
				absent uniformed services members who declined to register to
				vote under such sections..(b)Comptroller General reviewsSection 105A of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:(c)Comptroller General reviews(1)In general(A)ReviewThe Comptroller General shall conduct a review of any reports submitted by the Presidential
			 designee under subsection (b) with respect to elections occurring in
			 calendar years 2014 through 2020.(B)ReportNot later than 180 days after a report is submitted by the Presidential designee under subsection
			 (b), the Comptroller General shall submit to the relevant committees of
			 Congress a report containing the results of the review conducted under
			 subparagraph (A).(2)Matters reviewedA review conducted under paragraph (1) shall  assess—(A)the methodology used by the Presidential designee to prepare the report and to develop the data
			 presented in the report, including the approach for designing,
			 implementing, and analyzing the results of any surveys,(B)the effectiveness of any voting assistance covered in the report provided under subsection (b) and
			 provided by the Presidential designee to absent overseas uniformed
			 services voters and overseas voters who are not members of the uniformed
			 services, including an assessment of—(i)any steps taken toward improving the implementation of such voting assistance; and(ii)the extent of collaboration between the Presidential designee and the States in providing such
			 voting assistance; and(C)any other information the Comptroller General considers relevant to the review..(c)Conforming
			 amendments(1)Section 101(b) of
			 such Act (42 U.S.C. 1973ff(b)) is amended—(A)by striking
			 paragraph (6); and(B)by redesignating
			 paragraphs (7) through (11) as paragraphs (6) through (10),
			 respectively.(2)Section 102(a) of
			 such Act (42 U.S.C. 1973ff–1(a)) is amended—(A)in paragraph (5),
			 by striking 101(b)(7) and inserting 101(b)(6);
			 and(B)in paragraph
			 (11), by striking 101(b)(11) and inserting
			 101(b)(10).(3)Section 105A(b)
			 of such Act (42 U.S.C. 1973ff–4a(b)) is amended—(A)by striking
			 Annual
			 report in the subsection heading and inserting
			 Biennial
			 report; and(B)by striking
			 In the case of in paragraph (3) and all that follows through
			 a description and inserting A description.107.Effective
			 dateThe amendments made by
			 this title shall apply with respect to the regularly scheduled general
			 election
			 for Federal office held in November 2014 and each succeeding election for
			 Federal office.IIProvision of
			 voter assistance to members of the Armed Forces201.Provision of annual voter assistance(a)Annual voter assistance(1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1566a the
			 following new section:1566b.Annual voter assistance(a)In generalThe Secretary of Defense shall carry out the following activities:(1)In coordination with the Secretary of each military department—(A)affirmatively offer, on an annual basis,  each member of the armed forces on active duty (other
			 than active duty for training)  the opportunity, through the online system
			 developed under paragraph (2), to—(i)register to vote in an election for Federal office;(ii)update the member's voter registration information; or(iii)request an absentee ballot;(B)provide services to such members for the purpose of carrying out the activities in clauses (i),
			 (ii), and (iii) of subparagraph (A); and(C)require any such member who declines the offer for voter assistance under subparagraph (A) to
			 indicate and record that decision.(2)Implement an online system that, to the extent practicable,  is  integrated with the existing
			 systems of each of  the military departments and that—(A)provides an electronic means for carrying out the requirements of paragraph (1);(B)in the case of an individual registering to vote in a State that accepts electronic voter
			 registration and operates its own electronic voter registration system
			 using a form that meets the requirements for mail voter registration forms
			 under section 9(b) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–7(b)), directs such individual to that system; and(C)in the case of an individual using the official postcard form prescribed under section 101(b)(2) of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff(b)(2)) to register to vote and request an absentee ballot—(i)pre-populates  such official postcard form with the personal information of such individual, and(ii)(I)produces the pre-populated form and a pre-addressed envelope for use in transmitting such official
			 postcard form; or(II)transmits the completed official postcard form electronically to the appropriate State or local
			 election officials.(3)Implement a system (either independently or in conjunction with the online system under paragraph 
			 (2)) by which any change of address by a member of the armed forces on
			 active duty who is undergoing a permanent change of station, deploying
			 overseas for at least six months, or returning from an overseas deployment
			 of at least six months automatically triggers, through the Defense
			 Enrollment and Eligibility Registration System or related systems, a
			 notification via electronic means to such member that—(A)indicates that such member's voter registration or absentee mailing address should be updated with
			 the appropriate State or local election officials; and(B)includes instructions on how to update such voter registration using the online system developed
			 under paragraph (2).(b)Data collectionThe online system developed under subsection (a)(2) shall collect and store all data required to
			 meet the reporting requirements of section 201(b) of the  Safeguarding Elections for our Nation's Troops through Reforms and Improvements (SENTRI) Act and section 105A(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–4a(b)(2)) in a manner that complies with section 552a of title 5,
			 United States Code, (commonly known as the Privacy Act of 1974) and
			 imposes no new record management burden on any military unit or military
			 installation.(c)Timing of voter assistanceTo the extent practicable, the voter assistance under subsection (a)(1) shall be offered as a part
			 of each servicemember’s annual training.(d)RegulationsNot later than 1 year after the date of the enactment of this section,	the Secretary of Defense
			 shall prescribe regulations implementing the requirements of subsection
			 (a).  Such regulations shall include procedures  to inform those members
			 of the armed forces on active duty (other than active duty for training)
			 experiencing a change of address about the benefits of this section and
			 the timeframe for requesting an absentee ballot to ensure sufficient time
			 for State delivery of the ballot..(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after
			 the item relating to section 1566a the following new item:1566b. Annual voter assistance..(b)Report on
			 status of implementation(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the relevant
			 committees
			 of Congress a report on the status of the implementation of the
			 requirements of section 1566b of title 10, United States Code, as added by
			 subsection (a)(1).(2)ElementsThe
			 report under paragraph (1) shall include—(A)a detailed description of any specific
			 steps already taken towards the implementation of the requirements of 
			 such section 1566b;(B)a detailed plan for the implementation of such requirements, including milestones and deadlines for
			 the completion of such implementation;(C)the costs expected to be incurred in the implementation of such requirements;(D)a description of how the annual voting assistance and system under subsection (a)(3) of such
			 section will be integrated with the Defense Enrollment and Eligibility
			 Registration System or other Department of Defense personnel databases
			 that track military servicemembers' address changes;(E)an estimate of how long it will take an average member to complete the voter assistance process
			 required under subsection (a)(1) of such section;(F)an explanation of how the Secretary of Defense	will collect reliable data on the utilization of
			 the online system under subsection (a)(2) of such section; and(G)a summary of any objections, concerns, or comments made by State or local election officials
			 regarding the implementation of such section.(3)Relevant
			 committees of congress definedIn this subsection, the term
			 relevant committees of Congress means—(A)the Committees on
			 Appropriations, Armed Services, and Rules and Administration of the
			 Senate;
			 and(B)the Committees on
			 Appropriations, Armed Services, and House Administration of the House of
			 Representatives.IIIElectronic
			 voting systems301.Repeal of
			 electronic voting demonstration projectSection 1604 of the National Defense
			 Authorization Act for Fiscal Year 2002 (42 U.S.C. 1973ff note) is
			 repealed.IVResidency of military family members401.Extending guarantee of
			 residency for voting purposes to family members of absent military
			 personnel(a)In generalSubsection (b) of section 705 of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 595) is amended—(1)by striking a person who is absent from a State because the person is accompanying the persons's spouse who is
			 absent from that same State in compliance with military or naval orders
			 shall not, solely by reason of that absence and inserting a dependent of a person who is absent from
				a State in compliance with military orders shall not, solely by
			 reason
				of absence, whether or not  accompanying that person; and(2)in the heading by striking Spouses and inserting Dependents.(b)Conforming amendmentThe heading of section 705 of such Act (50 U.S.C. App. 595) is amended by striking  spouses and inserting dependents.(c)Effective dateThe amendments made by this section shall apply with respect to absences from States described in
			 section 705(b) of the Servicemembers Civil Relief Act (50 U.S.C. App.
			 595(b)), as amended by subsection (a), after the date of the enactment of
			 this Act, regardless of the date of the military orders concerned.1.Short titleThis Act may be cited as the
			 Safeguarding Elections for our Nation's Troops through Reforms and Improvements (SENTRI) Act.IAmendments
			 related to the Uniformed and Overseas Citizens Absentee Voting Act101.Pre-election
			 reporting requirement on transmission of absentee
			 ballots(a)In
			 generalSubsection (c) of
			 section 102 of the Uniformed and Overseas Citizens Absentee Voting Act (42
			 U.S.C. 1973ff–1(c)) is amended by striking Not later than 90
			 days and inserting the following:(1)Pre-election
				report on absentee ballots transmitted(A)In generalNot later than 43 days
				before any election for Federal office held in a State, the chief
			 State election official of such State shall submit
				a report containing the information in subparagraph (B) to the
			 Attorney General and the Presidential designee, and
			 make that
				report publicly available that same day.(B)Information reportedThe report under subparagraph (A) shall consist of the following:(i)The total number of  absentee ballots
				validly requested by absent uniformed services voters and overseas
			 voters whose
				requests were received by the 47th day before the election.(ii)The total number of ballots transmitted to such voters by the
			 46th day before the election by each unit of local government within the
			 State that will
			 administer the election.(iii)If the chief State election official has incomplete information on any items required to be
			 included in the report, an explanation of what information is incomplete
			 information and efforts made to acquire such information, including the
			 identity of any unit of local government that failed to provide required
			 information to the State.(C)Requirement to supplement incomplete informationIf the report under subparagraph (A) has incomplete information on any items required to be
			 included in the report,  the chief State election official shall make all
			 reasonable efforts to expeditiously supplement the report with complete
			 information.(D)FormatThe report under subparagraph (A) shall be in a format prescribed by the Attorney General in
			 consultation with the chief State election officials of each State.(2)Post election
				report on number of absentee ballots transmitted and receivedNot
				later than 90
				days.(b)Conforming
			 amendmentThe heading for subsection (c) of section 102 of such
			 Act (42 U.S.C. 1973ff–1(c)) is amended by striking Report on number of absentee ballots transmitted and
			 received and inserting Reports on absentee
			 ballots.102.Transmission
			 requirements; repeal of waiver provision(a)In
			 generalParagraph (8) of
			 section 102(a) of the Uniformed and Overseas Citizens Absentee Voting Act
			 (42
			 U.S.C. 1973ff–1(a)) is amended to read as follows:(8)transmit a
				validly requested absentee ballot to an absent uniformed services
			 voter or
				overseas voter by the date and in the manner determined under
			 subsection
				(g);.(b)Ballot
			 transmission requirements and repeal of waiver
			 provisionSubsection (g) of section 102 of such Act (42 U.S.C.
			 1973ff–1(g)) is amended to read as follows:(g)Ballot
				transmission requirements(1)In
				generalFor purposes of subsection (a)(8), in the case in which a
				valid request for an absentee ballot is received at least 47 days
			 before an
				election for Federal office, the following rules shall apply:(A)Transmission deadlineThe State shall transmit the absentee ballot not later
				than 46 days before the election.(B)Special rules
				in case of failure to transmit on time(i)In
				generalIf the State fails to transmit any absentee ballot by the
				46th day before the election as required by subparagraph (A) and
			 the absent
				uniformed services voter or overseas voter did not request
			 electronic ballot
				transmission pursuant to subsection (f), the State shall transmit
			 such ballot
				by express delivery.(ii)Extended
				failureIf the State fails to transmit any absentee ballot by the
				41st day before the election, in addition to transmitting the
			 ballot as
				provided in clause (i), the State shall—(I)in the case of
				absentee ballots requested by absent uniformed services voters with
			 respect to
				regularly scheduled general elections, notify such voters of the
			 procedures
				established under section 103A for the collection and delivery of
			 marked
				absentee ballots; and(II)in any other
				case, provide for the return of such ballot by express
				delivery.(iii)Cost of express deliveryIn any case in which express delivery is required under this subparagraph, the cost of such express
			 delivery—(I)shall not be paid by the voter, and(II)may be required by the State to be paid by a local jurisdiction if the State determines that
			 election officials in such jurisdiction are responsible for the failure to
			 transmit the ballot by any date required under this paragraph.(iv)ExceptionClause (ii)(II) shall not apply when an absent uniformed services voter or overseas voter indicates
			 the preference to return the late sent absentee ballot by electronic
			 transmission in a State that permits return of an absentee ballot by
			 electronic transmission.(v)EnforcementA
				State’s compliance with this subparagraph does not bar the Attorney
			 General
				from seeking additional remedies necessary to fully resolve or
			 prevent ongoing, future, or systematic violations of this provision.(C)Special procedure in event of disasterIf a disaster (hurricane, tornado, earthquake, storm, volcanic eruption, landslide, fire, flood, or
			 explosion), or an act of terrorism prevents the State from transmitting
			 any absentee ballot by the 46th day before the election as required by
			 subparagraph (A), it shall notify the Attorney General as soon as
			 practicable and
			 take all actions necessary, including seeking any necessary judicial
			 relief, to ensure that affected absent uniformed services voters and
			 overseas voters are provided a reasonable opportunity to receive and
			 return their
			 absentee ballots in time to be counted.(2)Requests
				received after 47th day before electionFor purposes of
				subsection (a)(8), in the case in which a valid request for an
			 absentee ballot
				is received less than 47 days but not less than 30 days  before an
			 election for Federal office, the State
				shall transmit the absentee ballot not later than 3 business days
			 after such
				request is
				received..103.Technical
			 clarifications to conform to 2009 MOVE Act amendments related to the
			 Federal
			 write-in absentee ballot(a)In
			 generalSection 102(a)(3) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1(a)(3)) is amended by striking
			 general elections and inserting general, special,
			 primary, and runoff elections.(b)Conforming
			 amendmentSection 103 of such Act (42 U.S.C. 1973ff–2) is
			 amended—(1)in subsection
			 (b)(2)(B), by striking general, and(2)in the heading
			 thereof, by striking general.104.Treatment of post card registration requestsSection 102 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the end
			 the following new subsection:(j)Treatment of post card registrationsA State shall not remove any voter who has registered to vote using the official post card form
			 (prescribed under section 101) except in accordance with  subparagraph
			 (A), (B),
			 or (C) of section 8(a)(3) of the National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg–6(a))..105.Treatment of
			 ballot requests(a)Application of
			 prohibition of refusal of applications on grounds of early submission to
			 overseas votersSection 104
			 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–3)
			 is amended—(1)by inserting or overseas
			 voter after submitted by an absent uniformed services
			 voter; and(2)by striking 
			 members of the uniformed services and inserting absent uniformed services voters or overseas voters.(b)Use of single
			 application for subsequent elections(1)In
			 generalSection 104 of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–3) is amended—(A)by striking
			 A State and inserting the following:(a)Prohibition of
				refusal of applications on grounds of early submissionA
				State,
				and(B)by adding at the
			 end the following new subsections:(b)Application
				treated as valid for subsequent elections(1)In
				generalIf a State accepts and processes a request for an
				absentee ballot by an absent uniformed services voter or overseas
			 voter and the
				voter requests that the application be considered an application
			 for an
				absentee ballot for each subsequent election for Federal office
			 held in the
				State through the next regularly scheduled general election for
			 Federal office
				(including any runoff elections which may occur as a result of the
			 outcome of
				such general election),
			 the State
				shall provide an absentee ballot to the voter for each such
			 subsequent
				election.(2)ExceptionsParagraph (1) shall not apply with
				respect to either of the following:(A)Voters changing registrationA voter removed from the list of official eligible voters in accordance with subparagraph (A), (B),
			 or (C) of section 8(a)(3) of the National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg–6(a)).(B)Undeliverable ballotsA voter whose ballot is returned by mail to the State or local election officials as undeliverable
			 or, in the case of a ballot delivered electronically, if the email sent to
			 the voter was undeliverable or rejected due to an invalid email address..(2)Conforming
			 amendmentThe heading of section 104 of such Act is amended by
			 striking Prohibition of
			 refusal of applications on grounds of early submission
			 and inserting Treatment of
			 ballot requests.(3)Revision to
			 postcard form(A)In
			 generalThe Presidential designee shall ensure that the official
			 postcard form prescribed under section 101(b)(2) of the Uniformed and
			 Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff(b)(2)) enables a voter
			 using the
			 form to—(i)request an
			 absentee ballot for each election for Federal office held in a State
			 through
			 the next regularly scheduled general election for Federal office
			 (including any
			 runoff elections which may occur as a result of the outcome of such
			 general
			 election); or(ii)request an
			 absentee ballot for a specific election or elections for Federal office
			 held in
			 a State during the period described in paragraph (1).(B)Presidential
			 designeeFor purposes of this paragraph, the term
			 Presidential designee means the individual designated under
			 section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act
			 (42
			 U.S.C. 1973ff(a)).106.Applicability
			 to Commonwealth of the Northern Mariana IslandsParagraphs (6) and (8) of section 107 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–6(6)) are
			 each amended by striking and American Samoa and inserting
			 American Samoa, and the Commonwealth of the Northern Mariana
			 Islands.107.Biennial report on the effectiveness of activities of the federal voting assistance
			 program and Comptroller General review(a)In
			 generalSection 105A(b) of the Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff–4a(b)) is amended—(1)in the matter
			 preceding paragraph (1)—(A)by striking
			 March 31 of each year and inserting June 30 of each
			 odd-numbered year; and(B)by striking
			 the following information and inserting the following
			 information with respect to the Federal elections held during the 2
			 preceding
			 calendar years;(2)in paragraph (1),
			 by striking separate assessment each place it appears and
			 inserting separate assessment and statistical analysis;
			 and(3)in paragraph (2)—(A)by striking section 1566a in the matter preceding subparagraph (A) and inserting sections 1566a and 1566b;(B)by striking such section each place it appears in subparagraphs (A) and (B) and inserting such sections; and(C)by adding at the end the following new subparagraphs:(C)The number of
				completed official postcard forms prescribed under section
			 101(b)(2) that were
				completed by absent uniformed services members and accepted and
			 transmitted.(D)The number of
				absent uniformed services members who declined to register to
				vote under such sections..(b)Comptroller General reviewsSection 105A of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–4a) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:(c)Comptroller General reviews(1)In general(A)ReviewThe Comptroller General shall conduct a review of any reports submitted by the Presidential
			 designee under subsection (b) with respect to elections occurring in
			 calendar years 2014 through 2020.(B)ReportNot later than 180 days after a report is submitted by the Presidential designee under subsection
			 (b), the Comptroller General shall submit to the relevant committees of
			 Congress a report containing the results of the review conducted under
			 subparagraph (A).(2)Matters reviewedA review conducted under paragraph (1) shall  assess—(A)the methodology used by the Presidential designee to prepare the report and to develop the data
			 presented in the report, including the approach for designing,
			 implementing, and analyzing the results of any surveys,(B)the effectiveness of any voting assistance covered in the report provided under subsection (b) and
			 provided by the Presidential designee to absent overseas uniformed
			 services voters and overseas voters who are not members of the uniformed
			 services, including an assessment of—(i)any steps taken toward improving the implementation of such voting assistance; and(ii)the extent of collaboration between the Presidential designee and the States in providing such
			 voting assistance; and(C)any other information the Comptroller General considers relevant to the review..(c)Conforming
			 amendments(1)Section 101(b) of
			 such Act (42 U.S.C. 1973ff(b)) is amended—(A)by striking
			 paragraph (6); and(B)by redesignating
			 paragraphs (7) through (11) as paragraphs (6) through (10),
			 respectively.(2)Section 102(a) of
			 such Act (42 U.S.C. 1973ff–1(a)) is amended—(A)in paragraph (5),
			 by striking 101(b)(7) and inserting 101(b)(6);
			 and(B)in paragraph
			 (11), by striking 101(b)(11) and inserting
			 101(b)(10).(3)Section 105A(b)
			 of such Act (42 U.S.C. 1973ff–4a(b)) is amended—(A)by striking
			 Annual
			 report in the subsection heading and inserting
			 Biennial
			 report; and(B)by striking
			 In the case of in paragraph (3) and all that follows through
			 a description and inserting A description.(d)Effective dateThe amendments made by this section shall apply to reports required to be issued after the date of
			 the enactment of this Act.108.Effective
			 dateExcept as provided in section 107(d), the amendments made by
			 this title shall take effect on January 1, 2015.IIProvision of
			 voter assistance to members of the Armed Forces201.Provision of annual voter assistance(a)Annual voter assistance(1)In generalChapter 80 of title 10, United States Code, is amended by inserting after section 1566a the
			 following new section:1566b.Annual voter assistance(a)In generalThe Secretary of Defense shall carry out the following activities:(1)In coordination with the Secretary of each military department—(A)affirmatively offer, on an annual basis,  each member of the armed forces on active duty (other
			 than active duty for training)  the opportunity, through the online system
			 developed under paragraph (2), to—(i)register to vote in an election for Federal office;(ii)update the member's voter registration information; or(iii)request an absentee ballot;(B)provide services to such members for the purpose of carrying out the activities in clauses (i),
			 (ii), and (iii) of subparagraph (A); and(C)require any such member who declines the offer for voter assistance under subparagraph (A) to
			 indicate and record that decision.(2)Implement an online system that, to the extent practicable,  is  integrated with the existing
			 systems of each of  the military departments and that—(A)provides an electronic means for carrying out the requirements of paragraph (1);(B)in the case of an individual registering to vote in a State that accepts electronic voter
			 registration and operates its own electronic voter registration system
			 using a form that meets the requirements for mail voter registration forms
			 under section 9(b) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–7(b)), directs such individual to that system; and(C)in the case of an individual using the official postcard form prescribed under section 101(b)(2) of
			 the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff(b)(2)) to register to vote and request an absentee ballot—(i)pre-populates  such official postcard form with the personal information of such individual, and(ii)(I)produces the pre-populated form and a pre-addressed envelope for use in transmitting such official
			 postcard form; or(II)transmits the completed official postcard form electronically to the appropriate State or local
			 election officials.(3)Implement a system (either independently or in conjunction with the online system under paragraph 
			 (2)) by which any change of address by a member of the armed forces on
			 active duty who is undergoing a permanent change of station, deploying
			 overseas for at least six months, or returning from an overseas deployment
			 of at least six months automatically triggers a
			 notification via electronic means to such member that—(A)indicates that such member's voter registration or absentee mailing address should be updated with
			 the appropriate State or local election officials; and(B)includes instructions on how to update such voter registration using the online system developed
			 under paragraph (2).(b)Data collectionThe online system developed under subsection (a)(2) shall collect and store all data required to
			 meet the reporting requirements of section 201(b) of the  Safeguarding Elections for our Nation's Troops through Reforms and Improvements (SENTRI) Act and section 105A(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C.
			 1973ff–4a(b)(2)) in a manner that complies with section 552a of title 5,
			 United States Code, (commonly known as the Privacy Act of 1974) and
			 imposes no new record management burden on any military unit or military
			 installation.(c)Timing of voter assistanceTo the extent practicable, the voter assistance under subsection (a)(1) shall be offered as a part
			 of each servicemember’s annual training.(d)RegulationsNot later than 1 year after the date of the enactment of this section,	the Secretary of Defense
			 shall prescribe regulations implementing the requirements of subsection
			 (a).  Such regulations shall include procedures  to inform those members
			 of the armed forces on active duty (other than active duty for training)
			 experiencing a change of address about the benefits of this section and
			 the timeframe for requesting an absentee ballot to ensure sufficient time
			 for State delivery of the ballot..(2)Clerical amendmentThe table of sections at the beginning of chapter 80 of such title is amended by inserting after
			 the item relating to section 1566a the following new item:1566b. Annual voter assistance..(b)Report on
			 status of implementation(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the relevant
			 committees
			 of Congress a report on the status of the implementation of the
			 requirements of section 1566b of title 10, United States Code, as added by
			 subsection (a)(1).(2)ElementsThe
			 report under paragraph (1) shall include—(A)a detailed description of any specific
			 steps already taken towards the implementation of the requirements of 
			 such section 1566b;(B)a detailed plan for the implementation of such requirements, including milestones and deadlines for
			 the completion of such implementation;(C)the costs expected to be incurred in the implementation of such requirements;(D)a description of how the annual voting assistance and system under subsection (a)(3) of such
			 section will be integrated with Department of Defense personnel databases
			 that track military servicemembers' address changes;(E)an estimate of how long it will take an average member to complete the voter assistance process
			 required under subsection (a)(1) of such section;(F)an explanation of how the Secretary of Defense	will collect reliable data on the utilization of
			 the online system under subsection (a)(2) of such section; and(G)a summary of any objections, concerns, or comments made by State or local election officials
			 regarding the implementation of such section.(3)Relevant
			 committees of congress definedIn this subsection, the term
			 relevant committees of Congress means—(A)the Committees on
			 Appropriations, Armed Services, and Rules and Administration of the
			 Senate;
			 and(B)the Committees on
			 Appropriations, Armed Services, and House Administration of the House of
			 Representatives.IIIElectronic
			 voting systems301.Repeal of
			 electronic voting demonstration projectSection 1604 of the National Defense
			 Authorization Act for Fiscal Year 2002 (42 U.S.C. 1973ff note) is
			 repealed.April 10, 2014Reported with an amendment